Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on 7/11/2022 is acknowledged.
Claim Objections
Claim 2 and 17 are objected to because of the following informalities:  
Claim 2 recites “1 ft/se c” but should recite “1 ft/sec.”
Claim 17 recites “the nethod” but should recite “the method.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “returning the (i) sand/large particulates to a desired site.” It is unclear how something can be returned to a previously undisclosed/claimed site as it would be the first time the sand/large particulates are placed in the desired site according to the claims. 
Claims 2-3 and 12-13 recite a flow rate of slurry but the units for the flow rate are ft/sec, which is a velocity and not a flow rate. Flow rates are a quantification of bulk fluid movement and are expressed in either mass flow rate (mass per time) or volumetric flow rate (volume per time). As such, it is unclear how a velocity can be interpreted as a flow rate. 
Claim 3 recites the limitation "the flow rate slowing step."  There is insufficient antecedent basis for this limitation in the claim.
Claims The term “about” in claim 3 and 12-13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what point something would be considered “about 1 ft/sec.” For example, would 0.9 ft/sec be considered 1 ft/sec but 0.87 not?
Claim 21 recites the term “the tube.” However, claim 11 recites the term “first and second drop tubes” and claim 21 recites the term “discharge tube.” As such, it is unclear if “the tube” of claim 21 is referring to the drop tubes or the discharge tubes. For the purposes of Examination, it will be assumed “the tube” is referring to the discharge tubes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5,476,177 in IDS) in view of Wade (US 2013/0075344).
Regarding claim 1, Schmidt teaches that a dredge comprising slurry of heavier/larger particulates, fines, and water is treated in a sluice thereby separating the larger particulates from the water and fines, the larger particulates are held within the bottom of sluice until removed, and the water and fines is passed through the sluice to the environment from which the dredge was taken (Figs. 1-5; C1/L43-52 and C5/L31-C6/L49).
Schmidt fails to teach that the dredge solids/slurry is separated and the resulting large particulates are sent to a desired site and the water and fines are applied to a wetland area. Wade teaches that dredges can be taken from wetland areas and said solids within the dredges can be sent/returned to a desired site ([0003]). As such, one skilled in the art would have found it obvious to use the Schmidt method on dredges from wetland areas and return the separated fines and water to the wetland area according to Schmidt and to send/return the larger particulates separated to a desired site as it is merely applying the Schmidt process to specific wetland dredges and in order to provide the larger particulates from the wetland dredges to desired sites thereby making additional lands from use. 
Regarding claims 2-3, Schmidt teaches that the sluice is designed in order to control flow rate in order to achieve desired separation effects and that pumps may be used to control the flow rate (C2/L27-35 and C5/L1-15). As such, one skilled in the art would have found it obvious to design/control the placement, dimensions, and flow within the sluice in order to optimize the agitation/separation within the sluice (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process).
Regarding claim 4, as can be seen in Schmidt, the separation occurs in a rectangular cross section sluice (Figs. 1-6). 
Regarding claim 9, Schmidt and Wade both teach the slurry comes from dredges. 
Regarding claim 10, Schmidt fails to teach that the dredges are stored in a confined disposal facility and water is introduced prior to the sluice. Wade teaches that dredges that are going to be treated can either be directly treated or held in a storage location and rehydrated/water introduced prior to treating the dredges. Doing so will allow for storage of the solids for use in future needs, such as land reclamation ([0018]). As such, one skilled in the art would have found it obvious to provide a storage location for the dredges and a rehydrating means in order to allow for future use of the dredges. 

Allowable Subject Matter
Claims 5-8, 11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777